tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c release number release date date date vil dear employer_identification_number person to contact and id number contact telephone number fax number this is in response to your request dated date for rulings as to whether your establishment of a central counterparty structure pursuant to which you will become the central counterparty to transactions that take place in the markets you administer will affect your status as an organization described in sec_501 of the internal_revenue_code the code or will give rise to income from an unrelated_trade_or_business within the meaning of sec_513 facts you are recognized as an organization exempt from federal_income_tax under sec_501 you are organized and operated exclusively for the purpose of lessening the burdens of government within the meaning of sec_1_501_c_3_-1 of the income_tax regulations the regulations you were formed as the independent system operator iso and are authorized by the federal energy regulatory commission ferc for that jurisdiction you were created electric service in to ensure low-cost and reliable ferc is responsible for regulating the transmission and wholesale sale of electric energy in interstate commerce to ensure reliability of electric service nondiscriminatory access to transmission facilities and that rates charged are reasonable prior to your creation ferc integrated utilities that owned generation transmission and distribution facilities body directly regulated the vertically as part of the process of deregulation and the introduction of market competition into the wholesale electricity market ferc independent open and fair access to electricity transmission systems facilitating market-based wholesale electricity rates and ensuring the effective and reliable management and operation of the bulk power system in your state charged you with providing in furtherance of that responsibility you administer markets for the wholesale purchase and sale of electric energy and related products and services in order to cover your operating_expenses you collect fees from the producers and wholesale purchasers of electric power in your region these fees as well as the rules and procedures for the electricity markets you administer are set forth in your tariffs which must be approved by ferc the contracts agreements or transactions offered under your ferc-approved tariffs are for the purchase and sale of electric energy and related products and services including related financial transactions which do not involve physical delivery of electricity currently the transactions you administer are not structured as direct bilateral contracts e individual purchase and sale contracts between a particular seller and a particular purchaser rather you administer central markets for the benefit of market participants each market participant has established a settlement account with you and you settle the various positions of the market participants on an aggregate basis while you act as the administrator of the markets clearing and settling purchases and sales by market participants you do not take title to the electric energy and related products and services purchased and sold in the markets ferc monitors the credit practices of the wholesale electric markets in its order no credit reforms in organized wholesale electric markets date ferc j big_number and its order no 741-a credit reforms in organized wholesale electric markets date ferc big_number ferc raised a question about the ability of an iso or a regional transmission organization rto in the event of the bankruptcy of a market participant to set off or net the market positions of the bankrupt market participant you state that ferc’s concern is that an iso or rto might not satisfy the mutuality requirement for setoff when those obligations are based upon different purchase and sale transactions because there is potential ambiguity as to the role of the iso or rto in the transactions ferc therefore directed you as well as other isos and rtos to submit a compliance filing with a proposed tariff revision that includes one of the following options establish yourself as a central counterparty to transactions with market participants require market participants to provide a security_interest in their transactions in order to establish collateral requirements based on net exposure propose another alternative which provides the same degree of protection as the two above-mentioned methods or choose none of the three above alternatives and instead establish credit requirements for market participants based on their gross obligations in response to the specific ferc orders above you intend to pursue option tariff amendments proposing to establish yourself as the central counterparty to all transactions that take place in the markets you administer specifically you will take title to the electric energy and related products and services purchased and sold in the markets is the best balance between fostering market liquidity and efficiency and minimizing the risk of defaults all transactions in which you engage will be pursuant to a ferc-approved tariff the revisions to the tariff establishing you as central counterparty will be filed with ferc and will go into effect only if approved by ferc you concluded that option you have represented that your activities as the central counterparty to transactions in the markets you administer will not require an amendment to any of your organizing documents or any change to your organization will require only minor revisions to your ferc-approved tariff will result in no net_profit_or_loss to you and will not affect market clearing prices for electric energy and related products and services in the wholesale electric markets you administer rulings requested your establishment and implementation of a central counterparty structure pursuant to which you will become the central counterparty to transactions consummated through the markets you administer will not adversely affect your status as an organization exempt from federal_income_tax under sec_501 of the code the revenues you receive by virtue of being the central counterparty to transactions consummated through the markets you administer will not be classified as income from an unrelated_trade_or_business within the meaning of sec_513 law sec_501 of the code exempts from federal_income_tax a corporation organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code states that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the applicable deductions and computed with the modifications in sec_512 sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption under sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes described in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be recognized as exempt under sec_501 of the code if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense this term includes relief of the poor and distressed or of the underprivileged the erection of public buildings monuments or works and lessening the burdens of government it also includes the promotion of social welfare by relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income a trade_or_business is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplish of those purposes revrul_85_1 1985_1_cb_178 and revrul_85_2 1985_1_cb_178 set out a two-part test for determining whether an organization's activities are lessening the burdens of government first it is necessary to determine whether the governmental_unit considers the organization's activities to be its burden the second part of the test is whether these activities actually lessen the burdens of the government an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all relevant facts and circumstances in 326_us_279 66_sct_112 90_led_67 c b the court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes ruling analysis as the iso for administering the market-based regulation of the wholesale electricity market a responsibility you lessen the burdens of government by being responsible for that ferc mandate of ensuring the provision of reliable electric service at reasonable rates have passed to you in order to fulfill their your establishment and implementation of a central counterparty structure pursuant to which you will become the central counterparty to transactions in the markets you administer is a response to credit reforms mandated in ferc order nos and 741-a your activities as the central counterparty will not require an amendment to any of your organizing documents though certain revisions to your ferc-approved tariff will be required for implementation of the central counterparty structure these revisions must be approved by ferc as central counterparty you will take title for a brief period of time to the electric energy and related products that are the subject matter of those transactions your role as a central counterparty will not affect the clearing price because the prices you pay to providers will exactly match the prices you receive from the sellers apart from taking title to electric energy and related products in your capacity as central counterparty your market administration activities will remain essentially the same your activities as the central counterparty will result in no net_profit_or_loss to you by mandating that isos and rtos revise their tariffs to implement enhanced credit practices ferc has established how you must conduct your market administration activities to provide for the nondiscriminatory and efficient transmission of electric energy a default by one or more market participants could lead to a larger default in the market disrupting services and the flow of electricity as well as raising the costs of doing business in the electricity market and a corresponding increase in rates paid offset the obligations of a defaulting participant against payments owed to that participant reducing the impact of one participant’s default on the operations of other participants the market participants are not able to do this themselves because of the clearing price system you use and the lack of contract privity with the defaulting party your sole purpose in acting as a central counterparty is to reduce the disruptions caused by a participant's default and in turn facilitate reliable electric service at reasonable rates in line with your exempt_purpose within the meaning of sec_1_501_c_3_-1 of the regulations and revrul_85_1 supra and revrul_85_2 supra you will not generate any net_income from the activity by acting as the central counterparty you will be able to accordingly the implementation of the central counterparty structure and your activities as the central counterparty to each transaction in the markets you administer will not adversely affect your status as an exempt_organization described in sec_501 of the code as compared to your previous operations ruling sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business which is not substantially related to the performance of an organization’s exempt_purpose sec_1_513-1 of the regulations states that a trade_or_business is substantially related to an organization’s exempt_purpose if it contributes importantly to the accomplishment of that purpose as stated above by acting as a central counterparty you will reduce the disruptions caused by a market participant’s default this contributes importantly to the accomplishment of your exempt_purpose of lessening the burdens of government by ensuring reliable electric service at reasonable rates therefore acting as a central counterparty is substantially related to your exempt_purpose and will not constitute an unrelated_trade_or_business within the meaning of sec_513 ruling sec_1 your establishment and implementation of a central counterparty structure pursuant to which you will become the central counterparty to transactions consummated through the markets you administer will not adversely affect your status as an organization exempt from federal_income_tax under sec_501 of the code the revenues you receive by virtue of being the central counterparty to transactions consummated through the markets you administer will not be classified as income from an unrelated_trade_or_business within the meaning of sec_513 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the service we are sending a copy of this letter to your authorized representative sincerely andrew f megosh jr manager exempt_organizations guidance group enclosure notice
